Exhibit 10(11)
 
Layne Christensen Company
Corporate Staff Incentive Compensation Plan
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section I.  Purpose of the Plan.
 
Layne Christensen Company (hereinafter referred to as the "Company") has
previously adopted the Layne Christensen Company Corporate Staff Incentive
Compensation Plan (the "Plan") to effect a program of making annual awards to
those corporate staff employees of the Company who, in the judgment of the
administrative committee of this program (the "Committee") have made significant
contributions to the Company during the most recent fiscal year.  The purpose of
this program is to provide additional incentive for such corporate staff
employees to promote the best interests and most profitable operation of the
Company.
 
The existence of the Plan shall not be in lieu of or otherwise affect or be
affected by any other compensation plan or arrangement of the Company.
 
Section II.  Administration.
 
The Plan shall be administered by the Committee.  The Committee shall consist of
at least three disinterested persons appointed by the Board of Directors of the
Company.  During the one year period prior to the commencement of service of a
Committee member on the Committee, such member shall not have participated in,
and while serving and for one year after serving on the Committee, such member
shall not be eligible for participation in, the Plan.
 
The Committee shall have full power, in its sole discretion, to interpret,
construe and administer the Plan and adopt rules and regulations relating to the
Plan.
 
Decisions made by the Committee in good faith and in the exercise of its powers
and duties hereunder shall be binding upon all parties concerned. No member of
the Committee shall be liable to anyone for any action taken or decision made in
good faith pursuant to the power or discretion vested in such person under the
Plan.
 
Section III.  Participation.
 
Any corporate staff employee of the Company who is approved for inclusion in the
Plan by the Committee shall participate in the Plan and shall hereinafter be
referred to as a "Participant"; provided, however, that no participant in the
Layne Christensen Company Executive Incentive Compensation Plan shall be
eligible to participate in this Plan.  At such time as the Committee approves an
individual employee for inclusion in the Plan, it shall designate whether such
employee will participate as a member of Group I, Group II, Group III, Group IV,
Group V or Group VI.
 
Section IV.  Selection of Targets.
 
As soon as practicable after the commencement of each fiscal year the Committee
shall establish one or more performance targets, which collectively shall
constitute the "Target" hereunder, upon which the incentive compensation of each
Participant shall be calculated for such fiscal year.  If more than one
performance target is selected for the Target, the Committee shall assign
relative calculation weights to each performance target in determining the
Target.  Incentive compensation awards hereunder for each Participant are to be
based on that Participant's performance during that fiscal year as compared to
the Target.  The Target may vary among Participants at the sole discretion of
the Committee.
 
Section V.  Determination of Amount of Award.
 
Subject to the last paragraph of this Section V, the amount of the incentive
compensation award for a fiscal year shall be equal to a percentage (the "Base
Salary Percentage") of a Participant's annual regular salary (as determined by
the Committee) as of the beginning of the fiscal year for which the Target is
established (the "Base Salary").  The Base Salary Percentage shall be determined
as follows:
 
GROUP I
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
50%.  If more than 100% of the Target is achieved, then for each 1% increase
above the Target, the Base Salary Percentage shall be increased by 1.5%;
provided, however, that in no event shall the Base Salary Percentage exceed
100%.  If less than 100% of the Target is achieved, then for each 1% decrease
below the Target, the Base Salary Percentage shall be decreased by 1%; provided,
however, that if 80% or less of Target is achieved then the Base Salary
Percentage shall be 0.
 
 

--------------------------------------------------------------------------------

 
GROUP II
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
40%.  If more than 100% of the Target is achieved, then for each 1% increase
above the Target, the Base Salary Percentage shall be increased by 1.5%;
provided, however, that in no event shall the Base Salary Percentage exceed
80%.  If less than 100% of the Target is achieved, then for each 1% decrease
below the Target, the Base Salary Percentage shall be decreased by 1%; provided,
however, that if 80% or less of Target is achieved then the Base Salary
Percentage shall be 0.
 
GROUP III
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
25%.  If more than 100% of the Target is achieved, then for each 1% increase
above the Target, the Base Salary Percentage shall be increased by 1.5%;
provided, however, that in no event shall the Base Salary Percentage exceed
50%.  If less than 100% of the Target is achieved, then for each 1% decrease
below the Target, the Base Salary Percentage shall be decreased by
1%;   provided, however, that if 80% or less of Target is achieved then the Base
Salary Percentage shall be 0.
 
GROUP IV
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
20%.  If more than 100% of the Target is achieved, then for each 1% increase
above the Target, the Base Salary Percentage shall be increased by 1.5%;
provided, however, that in no event shall the Base Salary Percentage exceed
40%.  If less than 100% of the Target is achieved, then for each 1% decrease
below the Target, the Base Salary Percentage shall be decreased by
1%;   provided, however, that if 80% or less of Target is achieved then the Base
Salary Percentage shall be 0.
 
GROUP V
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
15%.  If more than 100% of the Target is achieved, then for each 1% increase
above the Target, the Base Salary Percentage shall be increased by 1.5%;
provided, however, that in no event shall the Base Salary Percentage exceed
30%.  If less than 100% of the Target is achieved, then for each 1% decrease
below the Target, the Base Salary Percentage shall be decreased by
1%;   provided, however, that if 80% or less of Target is achieved then the Base
Salary Percentage shall be 0.
 
GROUP VI
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
7.5%.  If more than 100% of the Target is achieved, then for each 1% increase
above Target, the Base Salary Percentage shall be increased by 1.5%; provided,
however, that in no event shall the Base Salary Percentage exceed 15%.  If less
than 100% of the Target is achieved, then for each 1% decrease below the Target,
the Base Salary Percentage shall be decreased by 1%; provided, however, that if
80% or less of Target is achieved then the Base Salary Percentage shall be 0.
 
ILLUSTRATION
 
The percentage of the Target achieved and the corresponding Base Salary
Percentage are illustrated as follows:
 

                   
Group I
Group II
Group III
Group IV
Group V
Group VI
Percentage of
                       
Target Achieved
                           
Base Salary
Base Salary
Base Salary
Base Salary
Base Salary
Base Salary
   
Percentage
Percentage
Percentage
Percentage
Percentage
Percentage
                                                       
130
  58   58   36 .25 29   21 .75 10 .875 120   52   52   32 .5 26   19 .5 9 .75
110   46   46   28 .75 23   17 .25 8 .625 Target 100   50   40   25   20   15  
7 .5 90   22 .5 22 .5 22 .5 18   13 .5 6 .75 80  or less 0   0   0   0   0   0  
                           

 
 
2

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, the amount of the incentive compensation award
for a fiscal year may be increased or decreased in the sole discretion of the
Committee by an amount not greater than one third of the incentive compensation
award which would be determined under the preceding provisions of this Section V
if 100% of the Target were achieved.
 
Section VI.  Method of Payment.
 
The incentive compensation award will be paid in cash, common stock of the
Company, or a combination of both, in the sole discretion of the Board of
Directors.
 
Section VII.  Termination of Employment or Change in Award Level
 
In the event a Participant's employment with the Company terminates (for reasons
other than retirement, disability or death) said termination being instituted by
the Participant or by the Company for cause, prior to the close of a fiscal
year, such Participant shall not be entitled to any incentive compensation award
for that fiscal year.
 
In the event a Participant's employment with the Company terminates, said
termination being by the Company without cause or on account of retirement,
disability or death, prior to the close of a fiscal year, such Participant shall
be entitled to the incentive compensation award set forth in Section V,
pro-rated as of the date of termination.
 
If a Participant becomes eligible to participate under the Plan as of a date
other than the beginning of a fiscal year (by reason of commencement of
employment or otherwise), then such Participant's incentive compensation award
for the fiscal year in which he or she becomes eligible to participate shall be
calculated by prorating the award by the number of days (based on a 365 day
year) for which such Participant was a Participant under the Plan.  If at the
beginning of a fiscal year the Participant is in one Group under the Plan, and
during the fiscal year the Participant is assigned to a different Group, the
Participant's incentive compensation award for that fiscal year shall be
calculated by prorating the award by the number of months for which the
Participant was a member of each Group.
 
Section VIII.  Miscellaneous.
 
There shall be deducted from each cash payment made under the Plan the amount of
any tax required by any governmental authority to be withheld by the Company
with respect to such payment.  A Participant receiving common stock hereunder
shall be required to pay to the Company the amount of any taxes which the
Company is required by any governmental authority to withhold with respect to
such common stock.
 
Nothing in the Plan shall be construed to give any person any benefit, right or
interest except as expressly provided herein, and nothing in the Plan shall
obligate the Company with respect to the duration of employment of any employee.
 
A Participant's rights and interests under the Plan may not be assigned or
transferred.  In the case of a Participant's death, payment of the Participant's
incentive compensation award shall be made to the Participant's designated
beneficiary or beneficiaries, or in the absence of such designation, by will or
the laws of descent and distribution.
 
The Board of Directors of the Company may discontinue the Plan, in whole or in
part, at any time, or may, from time to time, amend the Plan in any respect that
such Board may deem advisable; provided, however, that no such amendment shall
be effective to modify or change any right or obligation with respect to any
award of incentive compensation theretofore made by the Committee.
 
SECTION IX.  Effective Date.
 
The Plan, as amended, shall be effective as of February 1, 2010.
 
 
3
 